Case: 1:19-cr-00728-DAP Doc #:1 Filed: 11/20/19 1 of 4. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION

UNITED STATES OF AMERICA, INDICTMENT

CASE NO.

Plaintiff,

   

Vv.

Title 18, United States
Code, 1001(a)(3)

ROBERT J. KERCZEWSKI,

Defendant.

ee ee ee

 

GENERAL ALLEGATIONS

 

At all times relevant to this Indictment:

1. Various departments and agencies of the United States restricted access to certain
information and places. Only employees who have received appropriate authorization, called a
“security clearance,” could access this information or these places. The National Aeronautics
and Space Administration (“NASA”), an agency of the Executive Branch of the United States
Government, was one such agency.

2. Employees at NASA underwent background investigations at the beginning of
their employment, and periodically thereafter, to determine what security clearance, if any, they
should receive or maintain. |

3. The “SF-86” form was a questionnaire completed by employees that provided
certain information, which was then used by an agency to complete that employee’s background

investigation.
Case: 1:19-cr-00728-DAP Doc #:1 Filed: 11/20/19 2 of 4. PagelD #: 2

4, Among other things, the SF-86 requires employees to disclose information about
their foreign contacts and foreign financial interests.

5. The Electronic Questionnaires for Investigations Processing (“e-QIP”) portal
allowed employees to complete and submit their SF-86 form electronically.

6. A “Secret” security clearance was provided to NASA employees who needed to
access information the unauthorized disclosure of which could reasonably be expected to cause
serious damage to the national security.

7. ROBERT J. KERCZEWSKI was employed by NASA as a Research Electronics
Engineer at its Glenn Research Center in Cleveland, Ohio.

8. As part of his work, KERCZEWSKI received a Secret security clearance.

9. In 2018, NASA required KERCZEWSKI to undergo a background investigation
to maintain his Secret security clearance.

10. On January 3, 2018, as part of his background investigation, KERCZEWSKI

completed an SF-86 via the e-QIP portal, and electronically transmitted it.

COUNT 1
(Making or Using False Writings or Documents, 18 U.S.C. § 1001(a)(3))
The Grand Jury charges:
11. The Grand Jury alleges and incorporates by reference the factual allegations set

forth in paragraphs 1 through 10 of the Indictment as if fully set forth herein.

12. On or about January 3, 2018, in the Northern District of Ohio, Eastern Division,
and elsewhere, Defendant ROBERT J. KERCZEWSKI did willfully and knowingly make and
use a false writing and document, knowing the same to contain a materially false, fictitious, and
fraudulent statement and entry in a matter within the jurisdiction of the executive branch of the

Government of the United States, by submitting an SF-86 through the e-QIP portal that
Case: 1:19-cr-00728-DAP Doc #:1 Filed: 11/20/19 3 of 4. PagelD #: 3

represented he had close and/or continuing contact with a single foreign national within seven (7)
years preceding his submission, well knowing and believing that he had seven (7) such contacts
within that period, in violation of Title 18, United States Code, Section 1001(a)(3).

COUNT 2
(Making or Using False Writings or Documents, 18 U.S.C. § 1001(a)(3))

The Grand Jury further charges:

13. The Grand Jury re-alleges and incorporates by reference the factual allegations set
forth in paragraphs | through 10 of the Indictment as if fully set forth herein.

14. On or about January 3, 201 s. in the Northern District of Ohio, Eastern Division,
and elsewhere, Defendant ROBERT J. KERCZEWSKI did willfully and knowingly make and
use a false writing and document, knowing the same to contain a materially false, fictitious, and
fraudulent statement and entry in a matter within the jurisdiction of the executive branch of the
Government of the United States, by submitting an SF-86 through the e-QIP portal that
represented he had never had any foreign financial interests in which he had direct control or
ownership, well knowing and believing that he maintained checking account number *****8588
at the Kasikorn Bank PCL, in the Kingdom of Thailand, in violation of Title 18, United States
Code, Section 1001(a)(3).

COUNT 3
(Making or Using False Writings or Documents, 18 U.S.C. § 1001(a)(3))

The Grand Jury further charges:

15. The Grand Jury re-alleges and incorporates by reference the factual allegations set
forth in paragraphs 1 through 10 of the Indictment as if fully set forth herein. .

16. On or about January 3, 2018, in the Northern District of Ohio, Eastern Division,

and elsewhere, Defendant ROBERT J. KERCZEWSKI did willfully and knowingly make and
Case: 1:19-cr-00728-DAP Doc #:1 Filed: 11/20/19 4 of 4. PagelD #: 4

use a false writing and document, knowing the same to contain a materially false, fictitious, and
fraudulent statement and entry in a matter within the jurisdiction of the executive branch of the
Government of the United States, by submitting an SF-86 through the e-QIP portal that
represented he had provided financial support to one (1) foreign national, W.T., of approximately
$15,000, well knowing and believing that during the period of January 10, 2010 to August 26,
2018, he had supported W.T. in the amount of approximately $79,054, and provided financial
support to approximately nineteen (19) additional foreign nationals totaling approximately

$364,001, in violation of Title 18, United States Code, Section 1001(a)(3).

A TRUE BILL.

Original document—Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
